Citation Nr: 1000564	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-08 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a shrapnel wound to the right knee/leg (Muscle 
Group XII, recharacterized as Muscle Group XIV).

2.  Entitlement to a separate rating for residuals of a 
shrapnel wound to the right knee/leg involving Muscle Group 
XV.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated August 2005.

At the outset, the Board notes that the Veteran was initially 
rated for residuals of shell fragment wounds to the right 
leg/knee affecting Muscle Group XII, and thus rated under 
38 C.F.R. § 4.56, Diagnostic Code 5312.  However, as will be 
discussed in greater detail below, the medical evidence 
demonstrates that the residuals of shell fragment wounds to 
the right leg/knee affected Muscle Group XIV (Diagnostic Code 
5314) and Muscle Group XV (Diagnostic Code 5315).  As such, 
the Board will consider the evidence in light of the proper 
Diagnostic Codes.  

Additionally, the Board notes that an informal hearing 
presentation was included on the issue of entitlement to a 
rating in excess of 70 percent for post traumatic stress 
disorder, that claim was granted by the Board in its August 
2005 decision and thus is no longer before the Board.

FINDING OF FACT

The Veteran's residuals of shell fragment wounds to the right 
leg/knee are productive of no more than a moderate 
disability.  The shell fragment wound injuries resulted in 
well healed scars, with some muscle weakness.  There was no 
artery or nerve involvement and no deep fascia loss.  



CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the right leg/knee 
(Muscle Group XII, recharacterized as Muscle Group XIV), have 
not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.56, 4.73, 
Diagnostic Code 5314 (2009).

2.  The criteria for a separate 10 percent rating, but no 
higher, for residuals of a shell fragment wound of the right 
leg affecting Muscle Group XV have been met.    38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 
4.3, 4.7, 4.40, 4.56, 4.73, Diagnostic Code 5315 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
However, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, a letters dated December 2004, March 2006, 
and January 2009 provided notice to the Veteran regarding 
what information and evidence was needed to substantiate the 
claims for an increased rating, as well as what information 
and evidence must be submitted by the Veteran and what 
information and evidence would be obtained by VA.  The March 
2006 and January 2009 letters also notified the Veteran that 
he could send VA information that pertained to his claim and 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After issuance of January 2009 letter, and an opportunity for 
the Veteran to respond, the August 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal.  Pertinent 
medical evidence associated with the claims file in 
connection with this matter consists of private and VA 
medical records and VA examinations.  Also of record and 
considered in connection with the appeal are written 
statements provided by the Veteran and by his representative, 
on his behalf.  The Board also notes that no further RO 
action on the claims on appeal is warranted.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal. 
 Any such error is deemed harmless and does not preclude 
appellate consideration of the claims remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543. 


Background

By way of background, the service treatment records show that 
the Veteran sustained the service-connected injuries from a 
grenade to the right knee.  Records show that the Veteran 
received shell fragment wounds to the right knee, left arm 
and back.  The wounds were debrided at the 45th Surgical 
Hospital and thereafter the Veteran was transferred to the 
93rd Evacuation Hospital.  A chip fracture of the posterior 
aspect of the lateral condyle of the right femur was 
diagnosed but arthrotomy was not performed.  The Veteran 
underwent DPC of the wound and post-operative x-rays failed 
to demonstrate a significant fracture of the right femoral 
condyle.  There was no significant artery or nerve 
involvement.

By a rating decision dated March 1968, the RO granted service 
connection for residuals of a shrapnel wound to the right 
knee/leg, and assigned a 10 percent rating, effective 
December 14, 1967.  In October 2004, the Veteran submitted a 
claim for an increased rating for his residuals of shrapnel 
wound, and a February 2005 rating decision denied the 
Veteran's claim.  The Veteran appealed, asserting that his 
disability warranted a higher rating.  

VA treatment records dated August to December 2004 reflected 
complaints of right knee pain.  A September 2004 record 
indicated that the Veteran's knee began getting worse about 
three months ago, specifically with standing and bending.  
The Veteran complained that his knee also gave out when 
trying to get up.  Examination revealed no swelling, but mild 
pain on the lateral patella.  There was no crepitus and no 
pain on range of motion.  There was also no evidence of pedal 
edema.  A diagnosis of chronic right knee pain was provided.

The Veteran was afforded a VA examination in January 2005.  
The Veteran stated that shrapnel entered into the right 
lateral mid calf with no exit, the right posterior lateral 
hamstring area with no exit, and the right upper lateral 
patellar area, which caused a small chip fracture of the 
lateral femoral condyle.  The Veteran complained of some 
stiffness due to scar contracture in the lateral distal 
hamstring popliteal area, causing some stretching and strain-
like discomfort.  The right knee caused occasional discomfort 
but the examiner noted a good range of motion.  There was no 
meniscus or ligamentous injury and there was no swelling, 
locking, or instability of the knee.  There was also no 
muscle herniation or muscle atrophy.  The examiner stated 
that the right knee and right leg had no sensory changes or 
motor loss, and the chip fracture of the lateral femoral 
condyle healed without any significant complications or 
abnormality.  Examination revealed that both knees had a 
range of motion from 0 to 140 degrees with no pain, fatigue, 
weakness, or lack of endurance.  There was mild subluxation 
of the right knee with no evidence of locking, joint 
effusion, or crepitation.  Neurological examination was 
normal in the lower extremities.  The examiner stated that 
the Veteran had no functional impairment and that he could 
carry out all his activities of daily living.  

A March 2005 x-ray of the right knee indicated no significant 
abnormalities.

A March 2005 addendum to the January 2005 VA examination 
indicated that x-rays of the right hip, femur, knee, leg and 
ankle show no significant abnormality and no fragment 
migration.  If subsequent development of degenerative changes 
occurs, they were not currently present.  Additionally, the 
examiner stated that the examination did not show fatigue or 
lack of endurance.

A September 2006 VA treatment record indicated that the 
Veteran complained of cramping in the right thigh where he 
was wounded, as well as complained of ankle swelling.  The 
problem was especially acute after the Veteran had been on 
his feet for any length of time.  Examination revealed 2+ 
pedal pulses, 2+ pedal edema, and foot sensation was intact 
to light touch.  Diagnoses of pedal edema secondary to 
Felodipine and musculoskeletal pain were provided.

The Veteran was afforded a QTC examination in November 2007.  
The Veteran complained of weakness in his right leg.  The 
examiner stated that the right thigh muscle and knee was 
affected by the nerve disease, which caused tingling, 
numbness, and weakness of the affected parts.  However, there 
was no abnormal sensation, anesthesia or paralysis of the 
affected parts.  Additionally, the examiner noted that a 
peripheral nerve condition caused constant pain in his knee.  
Physical examination revealed an abnormal gait, but that the 
Veteran did not require assistive devices.  The examiner 
noted that the muscle group XIV was the muscle group 
involved, and palpation of the muscle revealed loss of muscle 
substance and impairment of muscle tone.  There were also 
signs of lowered endurance and decreased strength but no 
evidence of loss of deep fascia, bone damage, joint damage, 
or nerve damage.  The examiner found no evidence of the blood 
vessels, fascia, or nerves.  Strength was graded at 4 for 
muscle group XIV.  Examination of the hip showed no signs of 
edema, effusion, weakness, tenderness, redness, heat, 
subluxation, or guarding.  The right knee had weakness, 
tenderness and guarding on movement, but there was no 
evidence of edema, effusion, redness, heat or subluxation.  
Range of motion of the right knee was to 90 degrees and was 
additionally limited on repetitive use by pain, fatigue, lack 
of endurance and incoordination.  Peripheral nerve 
examination was within the normal limits, but the examiner 
stated that motor function was abnormal with findings of 
decreased strength 4/5 in the lower right extremities as well 
as knee jerk at 2+, and ankle jerk at 2+.  X-rays of the 
right knee showed degenerative changes.

Finally the Veteran was afforded a VA examination in June 
2009.  The Veteran complained of increasing stiffness of the 
knee as well as muscle weakness.  He also stated that while 
he wore a brace, it did not help, and his pain relievers made 
him very drowsy.  The examiner noted a wound to the 
quadriceps femoris muscle was a multiple, low velocity 
missile wound that resulted in a through and through injury 
with no infection prior to healing.  There was a fracture to 
the distal femur as a result of the wound.  Current symptoms 
included pain, increase fatigability, and decreased ability 
to bend the right knee, with no evidence of decreased 
coordination or uncertainty of movement.  

The examiner stated that muscle groups 14 (vastus internus, 
tensor fasciae latae) and 15 (adductor brevis) had been 
injured, resulting in muscle strength of 3, and tissue loss 
in those muscle groups.  The examiner also indicated that 
there were no residuals of nerve damage, tendon damage, bone 
damage, muscle herniation, loss of deep fascia or muscle 
substance, or motion of any joint limited by muscle disease 
or injury.  The examiner did state that there was significant 
traumatic arthritis of the right knee. The examiner provided 
a diagnosis of residuals of a shrapnel wound to the right 
knee and leg, and stated that the Veteran had muscle weakness 
as the result of the wound and decreased mobility to the 
right knee due to arthritis.  The examiner opined that the 
conditions were related by the mechanism of injury but were 
distinct in their effects on his mobility and ability to 
perform certain work-related functions.  The muscle weakness 
was caused by his combat wound and was separate from the 
traumatic arthritis.




Legal Criteria

The Veteran contends that his residuals of shrapnel wounds to 
the right knee and leg warrant a higher rating.
	
The present appeal involves the Veteran's claim that the 
severity of his service-connected residuals of shrapnel 
wounds to the right leg and knee warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where an increase in the level of a service 
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
12 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

A slight muscle wound is a simple wound without debridement 
or infection.  38 C.F.R. § 4.56(d)(1)(i).  Objective findings 
would entail a minimal scar with no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function.  Id. at (d)(1)(iii).

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56(d)(2)(i).  Objective findings of 
a moderate disability are entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Id. at (d)(2)(iii).  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i).  Objective findings of 
a moderately severe muscle wound are manifested by entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups.  Id. at (d)(3)(iii).  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  Id.

A severe muscle wound is a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 
4.56(d)(4)(i).  Objective findings of a severe muscle wound 
are manifested by ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Id. at (d)(4)(iii).  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area.  Id. 
Muscles swell and harden abnormally in contraction.  Id. 
Tests of strength, endurance, or coordinated movements 
compared with corresponding muscles of the uninjured side 
indicate severe impairment of function.  Id.

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

The Veteran is currently rated at 10 percent under 38 C.F.R. 
§ 4.56, Diagnostic Code 5312 for residuals of a shell 
fragment wound to Muscle Group XII.  However, the Board noted 
that according to the June 2009 VA examiner, the Veteran's 
service-connected right knee and right leg disabilities 
involve injuries to Muscle Group XIV (Diagnostic Code 5314) 
and Muscle Group XV (Diagnostic Code 5315).  As such, the 
Board will consider the evidence in light of the proper 
Diagnostic Codes.  Muscle injuries evaluated under the 
applicable diagnostic codes are classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56.  

The Board notes that the Veteran has reported some symptoms 
associated with muscle weakness, tingling and numbness.  
Additionally, a November 2007 QTC examiner stated that there 
was nerve disease in the thigh muscle and in the knee that 
caused tingling, numbness, and weakness, but no abnormal 
sensation, anesthesia or paralysis.  Conversely, in the same 
examination report, the physician stated that there was no 
destruction of the blood vessels, fascia or nerves.  However, 
the June 2009 VA examiner specifically stated that there was 
no nerve damage.  Thus, a separate rating for neurological 
findings is not warranted.

Injuries to Muscle Group XIV affecting impairment of 
function, involves extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, tension of fascia 
lata and iliotibial band, acting with XVII in postural 
support of the body, acting with hamstrings in synchronizing 
the hip and knee, to include; anterior thigh group, 
Sartorius, rectus femoris, vastus externus, vastus 
intermedius, vastus internus and tensor vaginae femoris.  
38 C.F.R. § 4.73, Diagnostic Code 5314.  Under that 
Diagnostic Code, a noncompensable (0 percent) evaluation is 
warranted for a slight injury to Muscle Group XIV, a 10 
percent evaluation is warranted for a moderate injury to 
Muscle Group XIV, a 30 percent evaluation is warranted for a 
moderately severe injury to Muscle Group XIV, and a 40 
percent evaluation is warranted for a severe injury to Muscle 
Group XIV.

Injuries to Muscle Group XV affecting impairment of function, 
involves adduction of the hip, flexion of the hip, flexion of 
the knee, to include; the mesial thigh group, adductor 
longus, adductor brevis, adductor magnus, and gacillis.  
38 C.F.R. § 4.73, Diagnostic Code 5315.  Under that 
Diagnostic Code, a noncompensable (0 percent) evaluation is 
warranted for a slight injury to Muscle Group XV, a 10 
percent evaluation is warranted for a moderate injury to 
Muscle Group XV, a 20 percent evaluation is warranted for a 
moderately severe injury to Muscle Group XV, and a 30 percent 
evaluation is warranted for a severe injury to Muscle Group 
XV.

Analysis

Upon review of the evidence of record, the Board finds that 
the Veteran's service-connected residuals of a shell fragment 
wound to the right leg and right knee (Muscle Groups XIV and 
XV) are best classified as resulting in moderate muscle 
injury.  In this respect, by way of history, the injuries to 
the right knee and leg resulted in a fragment wound with no 
nerve or artery involvement and surgery to remove the foreign 
bodies and close the wound.  There was no extensive deep 
tissue involvement, no loss of deep fascia, muscle substance, 
or normal firm resistance of muscles.  While there were some 
complaints of muscle weakness, these findings are 
contemplated in the findings for moderate muscle damage.  
More than moderate muscle damage to either Muscle Group XIV 
or to Muscle Group XV is not shown. 

At the January 2005 VA examination, there was occasional 
discomfort in the right knee, but the examiner noted good 
range of motion with no meniscus or ligamentous injury and no 
swelling, locking, or instability of the knee.  There was 
also no evidence of muscle herniation or muscle atrophy.  A 
March 2005 addendum to the examination indicated no 
significant abnormalities of the right hip, femur, knee, leg, 
or ankle, and no fragment migration.  The November 2007 QTC 
examination also indicated that the injury did not involve 
blood vessels, fascia, or nerves.  The November 2007 examiner 
further opined that palpation of muscles in Muscle Group XIV 
revealed loss of muscle substance and impairment of muscle 
tone, but no loss of deep fascia.  Range of motion for the 
right knee was to 90 degrees and additionally limited on 
repetitive use by pain, fatigue and lack of endurance.  

Finally, the June 2009 VA examiner stated that there was some 
tissue loss in both Muscle Groups XIV and XV, with no 
residuals of nerve damage, tendon damage, bone damage, muscle 
herniation, loss of deep fascia or muscle substance, or 
motion of any joint limited by muscle disease.  There was, 
however, significant traumatic arthritis in the right knee, 
resulting in the Veteran's decreased ability to bend the 
right knee.  The June 2009 examiner opined that the Veteran's 
muscle weakness was related to his combat wounds, and was 
separate from the Veteran's arthritis.  

As such, the Board finds that the service-connected residuals 
of the right knee and leg shell fragment wounds are 
appropriately characterized as moderate.  As such, pursuant 
to Diagnostic Code 5314, a rating of 10 percent is warranted 
for residuals of a shell fragment wound to the right leg and 
knee affecting Muscle Group XIV.

Additionally, the Board finds that a separate 10 percent 
rating is warranted for residuals of a shell fragment wound 
to the right leg and knee affecting Muscle Group XV.  

The Board notes that a higher rating of 30 percent for Muscle 
Group XIV, or a higher rating of 20 percent for Muscle Group 
XV is not warranted as there is no evidence of a moderately 
severe muscle injury.

Again, a separate 10 percent evaluation has been assigned for 
degenerative arthritis of the right knee as secondary to the 
shell fragment wound residuals.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the 
disability at issue reasonably describe the Veteran's 
disability level and symptomatology.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral for an extraschedular evaluation is required.  Id.

Finally, the Board notes that the record is negative for 
evidence that the Veteran is unemployable due to his service-
connected residuals of shell fragment wounds.  Nor does the 
Veteran so claim.  Therefore, remand or referral of a claim 
for a total rating due to individual unemployability (TDIU) 
is not necessary under the Court's ruling in Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a rating in excess of 10 percent for residuals of 
shell fragment wounds to the right leg and knee; the benefit 
of the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A rating in excess of 10 percent for residuals of a shell 
fragment wound to the right leg/knee, affecting Muscle Group 
XII (recharacterized as residuals affecting Muscle Group 
XIV), is denied.





A separate rating of 10 percent, but no more, for residuals 
of a shell fragment wound to the right leg/knee affecting 
Muscle Group XV is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


